Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of
March 20, 2015, by and between Luis Manuel Ramírez (“Executive”) and Global
Power Equipment Group Inc. (the “Company”).  The Company and Executive are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”

 

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Termination of Employment.  Effective as
of March 20, 2015 (the “Separation Date”), Executive’s employment with the
Company and its affiliates (including, without limitation, as President and
Chief Executive Officer of the Company) shall terminate and Executive shall
cease to be an employee and officer of any and all of the foregoing.  In
addition, as of the Separation Date, Executive shall, and by execution of this
Agreement he does, resign from any and all directorships Executive may hold with
the Company or any of its affiliates, including from the Board of Directors of
the Company.  Executive hereby agrees to execute any and all additional
documentation the Company may deem necessary or appropriate to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon the Separation Date, regardless of when or
whether he executes any such additional documentation.  As used in this
Agreement, the term “affiliate” means any entity controlled by, controlling, or
under common control with, the Company.

 

2.                                      Accrued Benefits.  The Company shall pay
or provide to Executive the following payments and benefits:

 

(a)                                 Salary and Vacation Pay.  Within five
calendar days after the Separation Date, the Company shall issue to Executive
his final paycheck, reflecting (i) his earned but unpaid base salary through the
Separation Date, and (ii) his accrued but unused vacation pay through the
Separation Date, assuming for this purpose only that a full 4 weeks of vacation
had accrued as of January 1, 2015.

 

(b)                                 Expense Reimbursements.  The Company, within
30 calendar days after the Separation Date, shall reimburse Executive for any
and all reasonable business expenses incurred by Executive in connection with
the performance of his duties prior to the Separation Date, which expenses shall
be submitted by Executive to the Company with supporting receipts and/or
documentation no later than 15 calendar days after the Separation Date.

 

(c)                                  Other Benefits.  All Company-provided
benefits shall cease to accrue on the Separation Date, including but not limited
to accrual of vacation, sick, and other benefits.  The Company shall continue to
provide the existing level of health insurance benefits to Executive and his
eligible dependents through March 31, 2015, after which date Executive may be
eligible for continuation of those health insurance benefits at Executive’s
expense pursuant to COBRA, and will receive information regarding election of
benefit continuation separately.  To the extent not theretofore paid or
provided, the Company shall pay or provide, or cause to be paid or provided, to
Executive any other amounts or benefits required to be paid or provided or which
Executive is eligible to receive under the Company’s (or an affiliate’s) plans,
programs and arrangements in each case in accordance with the terms, conditions
and

 

--------------------------------------------------------------------------------


 

normal procedures of each such plan, program or arrangement and based on accrued
and vested benefits through the Separation Date.  For the avoidance of doubt,
prior to the Separation Date Executive fully vested in the equity grant
described in Section 3(c) of the Employment Agreement between Executive and the
Company dated as of the 31st day of March, 2014 (the “Employment Agreement”).

 

3.                                      Severance Benefits.  If and only if
(x) Executive executes the release attached as Exhibit B to this Agreement (the
“Release”) and (y) the Release becomes irrevocable pursuant to its terms (the
date on which the Release becomes irrevocable pursuant to its terms is
hereinafter sometimes referred to as the “Effective Release Date”), the Company
shall pay or provide to Executive the following payments and benefits:

 

(a)                                 Salary Continuation.  The Company shall pay
to Executive an amount equal to one year’s Annual Base Salary (i.e.: $577,500)
payable at the same times and in the same increments as if Executive’s
employment continued from the Separation Date through the first anniversary of
the Separation Date, except that any payments that would otherwise be made
between the Separation Date and the Effective Release Date will be paid on the
first regularly scheduled payroll date falling after the Effective Release Date.

 

(b)                                 2014 Annual Incentive.  The Company shall
pay to Executive an annual incentive of $483,293 under the Company’s Short-Term
Incentive Plan (the “STIP”) for the 2014 fiscal year in a single lump sum
payment that shall be made not later than the date that is five calendar days
after the Effective Release Date.

 

(c)                                  2015 Annual Incentive.  Executive shall be
eligible to receive a pro-rated annual incentive under the STIP for the 2015
fiscal year (using a pro-ration factor of 79/365), based on actual Company
performance during the entire fiscal year and without regard to any
discretionary adjustments that have the effect of reducing the amount of the
annual incentive (other than discretionary adjustments applicable to all senior
executives who did not terminate employment), and, if and only if individual
bonuses are funded for senior executives who did not terminate employment,
assuming that any individual goals applicable to Executive were satisfied at the
“target” level (the “Pro-Rated Annual Incentive”).  The Pro-Rated Annual
Incentive shall be payable in a single lump sum at the same time that payments
are made to other participants in the STIP for that fiscal year.

 

(d)                                 Equity Awards.  The Parties acknowledge that
Exhibit A provides a complete and accurate listing of all outstanding and
unvested restricted share units held by Executive as of the Separation Date (the
“RSUs”), along with the applicable vesting dates for the RSUs as well as the
relevant Pro-Ration Factors for those RSUs that would have otherwise vested on
March 31, 2016 or March 31, 2017.  As of the Effective Release Date, the
Executive shall vest in, and be entitled to payment of, the RSUs as follows:

 

(i)                                     An aggregate of 24,363 RSUs (those that
are indicated with a superscript “1” on Exhibit A) will vest on the Separation
Date and will be paid within five calendar days after the Effective Release
Date;

 

(ii)                                  An aggregate of 1,647 RSUs (those with
respect to which the granted amounts are indicated with a superscript “2” on
Exhibit A multiplied by the relevant Pro-Ration Factor) will vest on the
Separation Date and will be paid within five calendar days after the Effective
Release Date;

 

(iii)                               Those RSUs that are indicated with a
superscript “3” on Exhibit A will be paid to Executive, in each case:  (A) at
the same time as would have been the case under the applicable

 

2

--------------------------------------------------------------------------------


 

award agreement if Executive’s employment continued through date on which the
particular RSUs would have otherwise vested; and (B) at that number of RSUs that
would have paid out to Executive if his employment continued through date on
which the particular RSUs would have otherwise vested (which is dependent upon
the extent to which Performance and Market goals are achieved during the entire
applicable Performance Period) multiplied by the Pro-Ration Factor shown in the
table on Exhibit A for the particular RSUs; and

 

(iv)                              Those RSUs that are indicated with a
superscript “4” on Exhibit A will be forfeited as of the Separation Date.

 

The Parties acknowledge that pursuant to the terms of the applicable equity
plan, Executive may elect on a form provided by the Company, and subject to any
terms and conditions imposed by the Company, to have the minimum required tax
withholding obligation related to the payout of the Vested RSUs satisfied either
via a net share withholding method authorized by the applicable equity plan or
by Executive paying the required tax withholding to the Company (and if the
Company shall fail to provide such election form to Executive within 20
calendar days prior to the scheduled payout date of the Vested RSUs, then
Executive shall have the right to notify the Company in writing, no later than
10 calendar days prior to payout, regarding the elected withholding method). 
The portion of the RSUs that remain unvested after the application of this
Section 3(c) shall automatically be forfeited without further action by the
Parties, and shall be of no further force or effect, as of the Separation Date.

 

(e)                                  Attorneys’ Fees.  The Company shall
reimburse Executive for the reasonable attorneys’ fees he incurred in connection
with the negotiation, implementation, and documentation of this Agreement and
other arrangements relating to his employment with the Company, which
reimbursement shall be payable in a single lump sum no later than 90 calendar
days after the Separation Date, provided that Executive submits the
reimbursement request to the Company in writing, with supporting documentation,
no later than 60 calendar days after the Separation Date, and in no event shall
the Company reimburse attorneys’ fees in excess of $10,000.

 

4.                                      Release of Claims.  Executive shall
execute and deliver the Release to the Company within 21 calendar days following
the Separation Date (the “Release Period”).  If Executive fails to execute and
deliver the Release to the Company during the Release Period, or if the Release
is revoked by Executive before it has become irrevocable pursuant to its terms,
Executive will not be entitled to any payment or benefit under Section 3 of this
Agreement.

 

5.                                      Employment Agreement.  Executive
acknowledges that the payments and arrangements contained in this Agreement
shall constitute full and complete satisfaction of any and all payments and
benefits to which Executive may be entitled as a result of his employment with
the Company and the termination thereof.  Executive agrees that, as of the
Separation Date, this Agreement supersedes and replaces the severance terms of
the Employment Agreement and that, provided the Company observes its obligations
under this Agreement, the Company has no further obligations to make any
payments or provide any benefits to Executive under the terms of the Employment
Agreement.  Executive and the Company each acknowledge and agree that the
following terms and conditions of the Employment Agreement remain in effect,
notwithstanding the termination of Executive’s employment with the Company:

 

(a)                                 Section 2(g), Compensation Recovery Policy;

 

(b)                                 Section 3(g), Indemnification and Insurance;

 

3

--------------------------------------------------------------------------------


 

(c)                                  The last sentence of Section 5(a)(ii),
relating to the impact of a Change of Control on the amount of severance (with
the lump-sum payment provided therein, if made, being (i) reduced by the amount
of any monthly severance payments that were made to Executive pursuant to
Section 3(a) hereof before the lump-sum payment is made, and (ii) in lieu of all
other such monthly payments that, absent the Change of Control, would have been
made to Executive pursuant to Section 3(a) hereof after the lump-sum payment is
made);

 

(d)                                 Section 5(a)(v), relating to “Other
Benefits,” provided that this section shall be applied in conjunction with
Section 2(c) hereof without duplication of benefits;

 

(e)                                  Section 5(f), Section 280(G);

 

(f)                                   Section 8, Work Product;

 

(g)                                  Section 9, Confidential Information;

 

(h)                                 Section 10, Non-compete, non-solicitation;
provided that (i) the phrase “or has active plans to conduct,” set forth in the
first sentence of Section 10(a) thereof, and (ii) the phrase “or had active
plans to engage in business,” set forth in the second sentence of
Section 10(a) thereof, in each cash shall be deleted in their entirety;

 

(i)                                     Section 11, Remedies;

 

(j)                                    Section 12, Cooperation in Investigations
and Proceedings;

 

(k)                                 Section 20, Successors and Assigns; and

 

(l)                                     Section 21, Choice of Law.

 

6.                                      Compensation Recovery Policy.  Executive
acknowledges that he shall remain subject to the provisions of the Compensation
Recoupment Policy Acknowledgement and Agreement and the related Compensation
Recovery Policy (the “Policy”), as in effect on the Separation Date, which
agreement and Policy shall survive and continue in full force and effect
notwithstanding the termination of Executive’s employment and shall be
applicable to payments made and to be made by the Company to Executive under
either of Sections 2 and 3 of this Agreement.  The Parties acknowledge that, on
and after the Separation Date, the Company may not amend or modify the Policy in
a manner that adversely affects Executive, unless the Company determines in good
faith that such amendment or modification is required in order to comply with
applicable laws or exchange listing requirements.

 

7.                                      Return of Property.  By not later than 7
calendar days after the Separation Date, Executive shall return to the Company
all items of Company property previously in his possession, including without
limitation, keys, credit cards, telephone calling cards, computer hardware and
software, cellular and portable telephone equipment, manuals, books, notebooks,
financial statements, reports and other documents.  For the avoidance of doubt,
Executive is entitled to retain his personal cellular telephone number. 
Executive shall be entitled to one supervised visit at the Company’s
headquarters on a weekend, at a time and date acceptable to the Company, to
gather his personal belongings and property.

 

4

--------------------------------------------------------------------------------


 

8.                                      Non-Disparagement.

 

(a)                                 Executive agrees that he will not do or say
anything that could reasonably be expected to disparage or impact negatively the
name or reputation in the marketplace of the Company or of any entity or
individual known by Executive to be an affiliate, employee, officer, director,
stockholder, members, principal or assign of any of the foregoing.  Subject to
Executive’s continuing obligations to comply with Section 9 (Confidential
Information) of the Employment Agreement as provided herein, nothing in this
Section 8 shall preclude Executive from (i) responding truthfully to any legal
process or truthfully testifying in a legal or regulatory proceeding, provided
that, to the extent permitted by law, Executive promptly informs the Company of
any such obligation prior to participating in any such proceedings, or
(ii) responding truthfully to any statements made in material breach of
Section 8(b) hereof.

 

(b)                                 The Company agrees that it will not release
any information or make any statements, and its officers and directors shall not
do or say anything that could reasonably be expected to disparage or impact
negatively the name or reputation in the marketplace of Executive.  Nothing
herein shall preclude the Company or any of its affiliates, employees, officers,
directors, stockholders, members, principals or assigns from (i) responding
truthfully to any legal process or truthfully testifying in a legal or
regulatory proceeding, provided that to the extent permitted by law, the Company
will promptly inform Executive in advance if it has reason to believe such
response or testimony will directly relate to Executive, (ii) complying with
applicable disclosure requirements, or (iii) responding truthfully to any
statements made in material breach of Section 8(a) hereof.

 

9.                                      Miscellaneous.

 

(a)                                 Section 409A.  The intent of the Parties is
that payments and benefits under this Agreement comply with Section 409A of the
Code (“Section 409A”) or are exempt therefrom and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that
(i) the payments and benefits due to Executive under Section 3 above are payable
or provided on account of Executive’s “separation from service” within the
meaning of Section 409A, (ii) the payments and benefits under this Agreement are
intended to be treated as separate payments for purposes of Section 409A, and
(iii) Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this
Agreement to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of the Executive’s
separation from service for any reason other than death, or (2) the date of the
Executive’s death.  In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.  The Parties
agree that none of the payments to be made to Executive under this Agreement
will be subject to the six month delay referenced in the immediately preceding
sentence.

 

(b)                                 Withholding.  The Company or its affiliates,
as applicable, may withhold from any amounts payable or benefits provided under
this Agreement such Federal, state, local, foreign or other taxes as shall be
required to be withheld pursuant to any applicable law or regulation. 
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all taxes, interest and

 

5

--------------------------------------------------------------------------------


 

penalties that may be imposed on Executive in connection with this Agreement
(including any taxes, interest and penalties under Section 409A of the Code),
and neither the Company nor its affiliates shall have any obligation to
indemnify or otherwise hold Executive harmless from any or all of such taxes,
interest or penalties.

 

(c)                                  Severability.  In construing this
Agreement, if any portion of this Agreement shall be found to be invalid or
unenforceable, the remaining terms and provisions of this Agreement shall be
given effect to the maximum extent permitted without considering the void,
invalid or unenforceable provision.

 

(d)                                 Successors.  This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive other than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s surviving spouse, heirs, and legal representatives.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliates, and their respective successors and assigns.

 

(e)                                  Final and Entire Agreement; Amendment. 
This Agreement (including is exhibits), together with the Release, represents
the final and entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements, negotiations and discussions
between the Parties hereto and/or their respective counsel with respect to the
subject matter hereof.  Any amendment to this Agreement must be in writing,
signed by duly authorized representatives of the Parties, and stating the intent
of the Parties to amend this Agreement.

 

(f)                                   Representation By Counsel.  Each of the
Parties acknowledges that it or he has had the opportunity to consult with legal
counsel of its or his choice prior to the execution of this Agreement and the
Release.  Without limiting the generality of the foregoing, Executive
acknowledges that he has had the opportunity to consult with his own independent
legal counsel to review this Agreement for purposes of compliance with the
requirements of Section 409A or an exemption therefrom, and that he is relying
solely on the advice of his independent legal counsel for such purposes. 
Moreover, the Parties acknowledge that they have participated jointly in the
negotiation and drafting of this Agreement and the Release.  If any ambiguity or
question of intent or interpretation arises, this Agreement and the Release
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

(g)                                  Governing Law; Jurisdiction.  This
Agreement shall be governed, construed, interpreted and enforced in accordance
with the substantive laws of the State of Delaware, without regard to conflicts
of law principles.  The Parties irrevocable agree to submit to the jurisdiction
and venue of the federal and state courts located in Delaware in any court
action or proceeding brought with respect to or in connection with this
Agreement.  EACH PARTY WAIVES ITS OR HIS RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS
REGARDING, OR ARISING UNDER, THE TERMS OF THIS AGREEMENT.  The Parties further
agree that the prevailing party (by judgment, court order or negotiated private
settlement) in any action to enforce its or his rights under this Agreement
shall be entitled to recover payment from the non-prevailing party of the
prevailing party’s reasonable costs, expenses and attorneys’ fees, as well as
expert witness fees and expenses, incurred in connection with any such action.

 

(h)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other Party or by registered or certified mail, return receipt requested,
postage prepaid, or by overnight courier, addressed as follows:

 

6

--------------------------------------------------------------------------------


 

If to Executive: at Executive’s most recent address on the records of the
Company;

 

If to the Company:  Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400, Irving, TX 75039, Attention:  General Counsel;

 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Any notice under this Agreement will be deemed
to have been given: when delivered, if given by hand delivery; three days after
having been mailed, if given by registered or certified mail; and on the date on
which delivery was first attempted by the overnight courier, if sent by
overnight courier.

 

(i)                                     Counterparts.  This Agreement may be
executed in one or more counterparts (including by means of facsimile or other
electronic transmission), each of which shall be deemed an original, but all of
which taken together shall constitute one original instrument.

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Charles Macaluso

 

/s/ Luis Manuel Ramírez

 

Charles Macaluso, Chairman of the Board

 

Luis Manuel Ramírez

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A
RSUs

 

Date of 
Grant

 

Vesting Type
– Time /
Performance /
Market

 

Unvested
RSUs
Remaining
on
Separation
date

 

Otherwise
Scheduled
to Vest on
March 31,
2015

 

Otherwise
Scheduled
to Vest on
March 31,

2016

 

Pro-Ration
Factor for
March 31,
2016

 

Otherwise
Scheduled
to Vest on
March 31,
2017

 

Pro-Ration
Factor for
March 31,
2017

 

7/1/2012

 

Time

 

8,376

 

4,188

(1)

4,188

(1)

n/a

 

 

 

 

 

 

 

Performance

 

8,376

 

4,188

(1)

4,188

(1)

n/a

 

 

 

 

 

3/28/2013

 

Time

 

7,444

 

3,722

(1)

3,722

(2)

79/365

 

 

 

 

 

 

 

Performance

 

11,667

 

 

 

11,167

(3)

809/1095

 

 

 

 

 

 

 

Market

 

11,666

 

 

 

11,166

(3)

809/1095

 

 

 

 

 

3/31/2014

 

Time

 

11,667

 

3,889

(1)

3,889

(2)

79/365

 

3,889

(4)

n/a

 

 

 

Performance

 

11,666

 

 

 

 

 

 

 

11,666

(3)

444/1095

 

 

 

Market

 

11,667

 

 

 

 

 

 

 

11,667

(3)

444/1095

 

 

--------------------------------------------------------------------------------

(1)  These RSUs, in the full numbers shown in the table, will be paid to
Executive not later than five business days after the Effective Release Date
(aggregating 24,363 RSUs, which is the sum of 4,188 + 4,188 + 4,188 + 4,188 +
3,722 + 3,889).

 

(2)  The portion of these Time Vesting RSUs equal to the product of the full
numbers shown in the tables and the 79/365 Pro-Ration Factor will be paid to
Executive not later than five business days after the Effective Release Date
(aggregating 1,647 RSUs, which is the product of (3,722 + 3,889) multiplied by
79/365).

 

(3)  These Performance and Market Vesting RSUs will be paid to Executive, in
each case:  (a) at the same time as would have been the case under the
applicable award agreement if Executive’s employment continued through date on
which the particular RSUs would have otherwise vested; and (b) at that number of
RSUs that would have paid out to Executive if his employment continued through
date on which the particular RSUs would have otherwise vested (which is
dependent upon the extent to which Performance and Market goals are achieved
during the entire applicable Performance Period) multiplied by the Pro-Ration
Factor shown in the table.

 

(4)  These Time Vesting RSUs forfeited.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this       
day of             , 2015, by and between Global Power Equipment Group Inc. (the
“Company”) and Luis Manuel Ramírez (“Executive”).

 

1.                                      Employment Status.  Executive’s
employment with the Company and its affiliates terminated effective as of
March 20, 2015 (the “Separation Date”).

 

2.                                      Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Executive
with the payments and benefits (collectively, the “Severance Benefits”) set
forth in Section 3 of the Separation Agreement between Executive and the Company
dated as of March 20, 2015 (the “Separation Agreement”), upon the terms, and
subject to the conditions, of the Separation Agreement.  For the avoidance of
doubt, Executive acknowledges that unless and until this Release becomes
effective and irrevocable pursuant to its terms, he will not be entitled to
receive any of the Severance Benefits.

 

3.                                      No Liability.  This Release does not
constitute an admission by the Company or its affiliates or their respective
officers, directors, partners, agents, or employees, or by Executive, of any
unlawful acts or of any violation of federal, state or local laws.

 

4.                                      Release.  In consideration of the
Severance Benefits, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, expenses, attorney fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
ever have against the Releasees relating to or arising out of Executive’s
employment or separation from employment with the Company Group, from the
beginning of time and up to and including the date Executive executes this
Release.  This Release includes, without limitation, (a) law or equity claims;
(b) contract (express or implied) or tort claims; (c) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy contract or tort, and implied covenant of good faith and fair dealing;
(d) claims under or associated with any of the Company Group’s incentive
compensation plans or arrangements; (e) claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including without
limitation under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights
Act of 1964 as amended by the Civil Rights Act of 1991, the Equal Pay Act of
1963, and the Americans with Disabilities Act of 1990, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair
Labor Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other
foreign, federal, state or local law or judicial decision); (f) claims arising
under the Employee Retirement Income Security Act; and (g) any other statutory
or common law claims related to Executive’s employment with the Company Group or
the separation of Executive’s employment with

 

--------------------------------------------------------------------------------


 

the Company Group.

 

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date he signs this Release.  This Release specifically includes
a waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under the Separation
Agreement, including without limitation Section 3 of the Separation Agreement;
(ii) any obligation to provide benefit entitlements under any Company benefit or
welfare plan that were vested as of the Separation Date; and (iii) any rights or
claims that relate to events or circumstances that occur after the date that
Executive executes this Release.

 

In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees.  However, by executing this Release,
Executive hereby waives the right to recover any remuneration, damages,
compensation or relief of any type whatsoever from the Company in any proceeding
that Executive may bring before the Equal Employment Opportunity Commission or
any similar state commission or in any proceeding brought by the Equal
Employment Opportunity Commission or any similar state commission on Executive’s
behalf.

 

5.                                      Bar.  Executive acknowledges and agrees
that if he should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any cause, matter or thing which is the subject of the release under Section 4
of this Release, this Release may be raised as a complete bar to any such
action, claim or proceeding, and the applicable Releasee may recover from
Executive all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees, along with the Severance Benefits.

 

6.                                      Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of Delaware, without regard to conflicts of law principles.

 

7.                                      Acknowledgment.  Executive has read this
Release, understands it, and voluntarily accepts its terms, and Executive
acknowledges that he has been advised by the Company to seek the advice of legal
counsel (at Executive’s cost) before entering into this Release.  Executive
acknowledges that he was given a period of 21 calendar days within which to
consider and execute this Release, and to the extent that he executes this
Release before the expiration of the 21-day period, he does so knowingly and
voluntarily and only after consulting his attorney.  Executive acknowledges and
agrees that the promises made by the Company Group hereunder represent
substantial value over and above that to which Executive would otherwise be
entitled.  Executive acknowledges and reconfirms the promises in Sections 8, 9,
10, 11 and 12 of the Employment Agreement between Executive and the Company
dated as of the 31st day of March, 2014.

 

8.                                      Revocation.  Executive has a period of 7
calendar days following the execution of this Release during which Executive may
revoke this Release by delivering written notice to the Company in the manner
specified in Section 9(h) of the Separation Agreement, and this Release shall
not become

 

B-2

--------------------------------------------------------------------------------


 

effective or enforceable until such revocation period has expired.  Executive
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation any Severance Payments pursuant to
Section 3 of the Separation Agreement.

 

9.                                      Miscellaneous.  This Release is the
complete understanding between Executive and the Company Group in respect of the
subject matter of this Release and supersedes all prior agreements relating to
Executive’s employment with the Company Group, except as specifically excluded
by this Release.  Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. 
In the event that any provision of this Release should be held to be invalid or
unenforceable each and all of the other provisions of this Release shall remain
in full force and effect.  If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.  Executive agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

 

10.                               Counterparts.  This Release may be executed by
the parties hereto in counterparts, which taken together shall be deemed one
original.

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

Charles Macaluso, Chairman of the Board

 

Luis Manuel Ramírez

 

B-3

--------------------------------------------------------------------------------